Citation Nr: 0610837	
Decision Date: 04/17/06    Archive Date: 04/26/06

DOCKET NO.  97-29 533A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for a 
heart condition, and if so, whether service connection is 
warranted.

2.  Entitlement to service connection for Meniere's disease.

3.  Entitlement to a compensable rating for service-connected 
residuals of laceration of third finger, right hand.

4.  Entitlement to an effective date prior to November 10, 
2003, for a 50 percent rating for service-connected 
migraines.  




WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran had 24 years of active military service, to 
include the period from November 1984 to September 1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Manila, the 
Republic of the Philippines, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In December 1996, the 
RO denied a claim of entitlement to service connection for a 
heart condition (diagnosed as left ventricular hypertrophy) 
and entitlement to a compensable rating for service-connected 
residuals of laceration of third finger, right hand.  In 
September 2002, the RO denied a claim of entitlement to 
service connection for Meniere's disease.  In February 2005, 
the RO denied a claim of entitlement to an effective date 
prior to November 10, 2003 for a 50 percent rating for 
service-connected migraines.  

In July 2003, the RO granted service connection for 
depression as secondary to service-connected PTSD and 
migraines, explaining that a separate evaluation for 
depression apart from PTSD was not warranted.  The veteran 
submitted a notice of disagreement in August 2003, and a 
statement of the case was issued in April 2004.  A 
substantive appeal was received in April 2004.  In a report 
of contact dated September 19, 2005, the Decision Review 
Officer explained to the veteran that his depression was 
evaluated under the same criteria as PTSD as it had the same 
manifestations.  The veteran stated that he was satisfied 
with the decision regarding PTSD and was no longer pursuing a 
disagreement.  Accordingly, this claim is considered 
withdrawn.  See 38 C.F.R. § 20.204; see Tomlin v. Brown, 5 
Vet. App. 355 (1993).

The Board notes that service connection for hypertension was 
denied in May 2004.  The veteran did not appeal, and this 
issue is not before the Board.

The issues of entitlement to service connection for Meniere's 
disease, entitlement to a compensable rating for service-
connected residuals of laceration of third finger, right 
hand, and entitlement to an effective date prior to October 
14, 2003 for a 50 percent rating for service-connected 
migraines, are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. In May 1995, the RO denied a petition to reopen a claim 
for service connection for a heart disorder.  The veteran did 
not appeal.

2.  New evidence received since the May 1995 RO decision is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.

3.  The veteran does not have a heart condition as a result 
of his service.


CONCLUSIONS OF LAW

1.  The May 1995 RO decision which denied a petition to 
reopen a claim for service connection for a heart disorder is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2005).

2.  The evidence received since the May 1995 RO decision is 
new and material; thus, the requirements to reopen the claim 
of entitlement to service connection for a heart disorder 
have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).

3.  A heart condition was not incurred or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection for a heart disorder, diagnosed as left 
ventricular hypertrophy, was denied by the RO in September 
1993 and May 1995.  The veteran was notified of these 
decisions and of his appellate rights by letters dated 
October 6, 1993, and May 15, 1995, respectively.  As the 
veteran did not appeal, the September 1993 and Mat 1995 
rating decisions became final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2005).  The RO apparently 
reopened and denied the claim on the merits in December 1996.  
The Board agrees that new and material evidence was presented 
to reopen the claim.  See 38 C.F.R. § 3.156 (2001).

The veteran argues that service connection is warranted for a 
heart condition.  During his hearing, held in January 1998, 
he essentially argued that he has demonstrated heart 
symptomatology that warrants service connection, regardless 
of whether or not there is a diagnosis of heart condition.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a).  Service connection may also be 
granted for cardiovascular-renal disease when it is 
manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted on the basis of a post-service initial 
diagnosis of a disease when, "all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred during service."  38 C.F.R. § 3.303(d).

The veteran's service medical records (SMRs) include a 
September 1978 EKG which notes that the results were within 
normal limits.  A September 1982 examination report notes 
that the veteran's heart was normal to exam, with LVH (left 
ventricular hypertrophy) by voltage.  A "retirement" 
examination report, dated in December 1988, shows that the 
veteran's heart was noted to have a regular rhythm.  In an 
accompanying "report of medical history" he denied having 
any relevant heart symptoms.  EKG reports, dated in November 
and December of 1988, note LVH by voltage.  A December 1988 
cardiology consultation report notes that the veteran did not 
meet the criteria for LVH despite the voltage results, and 
that there was no evidence of LV[H] on examination.  A 
February 1989 report contains an assessment of "normal 
cardio w/u (workup)."  A July 1989 report notes that the 
veteran related a history of findings of "an enlarged heart 
(athletic or else weak walls)," and which contains a 
provisional diagnoses that included "enlarged heart."  An 
undated sheet, apparently associated with this report, notes 
that he was not a weight lifter, and that he was moderately 
athletic and ran three to four times a week.  An 
electrocardiogram (EKG) was noted to show increased voltage, 
and NSR (normal sinus rhythm) with non-specific ST/T wave 
changes, but that he did not meet the requirements for LVH.  
A chest X-ray was noted to show evidence of a mild cardiac 
enlargement with questionable LV enlargement.     

As for the post-service medical evidence, it includes VA 
outpatient treatment reports, and examination reports, dated 
between 1996 and 2004, as well as private treatment reports 
dated in 2004.  This evidence includes a VA EKG report, dated 
in February 1997, that notes LVH "by voltage."  A VA 
general medical report, dated in February 1997, notes 
complaints of chest pain, and LVH by voltage.  A VA heart 
examination report, dated in July 1996, shows that the 
veteran claimed to have had a stroke in 1990 in which he lost 
all movement of his left side for about eight days.  The 
diagnoses were LVH by voltage, [illegible] III, and pulmonary 
pathology of unclear etiology, with a notation of "no 
ischemia or atherosclerosis."  An accompanying EKG report 
notes LVH by voltage.  

A VA heart examination report, dated in June 1998, contains a 
diagnosis of "LVH - etiology undetermined."  VA progress 
notes dated in 1998 contain several notations and assessments 
that included LVH by history, or by voltage, possible 
cerebrovascular disease, and hyperlipidemia.  

VA progress notes, dated in March 2000, contain an assessment 
of atypical chest pain, with notations that it was unlikely 
cardiac in origin, and that it was probably secondary to GERD 
(gastroesophageal reflux disease).  A June 2003 VA progress 
note shows that the veteran reported a history of a valvular 
problem, a stroke in 1991, and an enlarged heart, and 
contains assessments of dyslipidemia and LAH (left atrial 
hypertrophy).  

An October 2003 VA progress note contains notations of an 
"enlarged heart" with arrhythmia, with recurrent 
palpitations.  On examination, there was NSR (normal sinus 
rhythm) no murmur, and normal S1/S2, no S3/S4.  The 
assessments noted possible status post CVA (cerebrovascular 
accident) and cardiac arrhythmia.  

The Board finds that the preponderance of the evidence is 
against the claim.  Under 38 U.S.C.A. §§ 1110 and 1131, the 
veteran must submit proof of a presently existing disability 
resulting from service in order to merit an award of 
compensation.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  
In this case, it has repeatedly been explained to the veteran 
that, despite the notations of LVH (which are  primarily "by 
voltage"), the evidence does not show that he currently has 
a heart condition.  Specifically, although a number of heart 
symptoms have been noted, there is no competent evidence to 
show that these symptoms are associated with a disease 
process.  In addition, the Board points out that there is no 
competent evidence to show that any heart condition is 
related to any in-service disease or injury.  See 38 C.F.R. § 
3.303.  Accordingly, the preponderance of the evidence is 
against the claim for a heart condition, and the claim must 
be denied.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


II.  VCAA

The VCAA provides that VA shall apprise a claimant of the 
evidence necessary to substantiate his/her claim for benefits 
and that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In a letter dated in March 2005, VA notified the veteran of 
the information and evidence needed to substantiate and 
complete his claim, including what part of that evidence he 
was to provide and what part VA would attempt to obtain for 
him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letter also generally advised the veteran to submit any 
additional information in support of his claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Board 
notes that the veteran was supplied with the complete text of 
38 C.F.R. § 3.159(b)(1) by way of the January 2005 SSOC.  
Accordingly, the Board finds that VA met its duty to notify 
the veteran of his rights and responsibilities under the 
VCAA.

To the extent that the veteran was not provided adequate VCAA 
notice prior to the RO's initial adjudication of his claim, 
this is harmless error.  There is no indication that the 
outcome of the case has been affected, and the veteran has 
been provided a meaningful opportunity to participate 
effectively in the processing of his claim.   

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, Nos. 01-1917 & 02-1506 
(Vet. App. March 3, 2006).  The Board interprets the ruling 
in Dingess/Hartman as applying to any matter involving an 
award of a disability rating and/or an effective date for 
award of benefits.  The VCAA letter did not provide the 
appellant with notice of the potential disability rating, or 
laws regarding an effective dates for any grant of service 
connection.  However, as the claim for service connection has 
been denied, as discussed above, no disability rating or 
effective date will be assigned; and any defect with respect 
to the content of the notice requirement was non-prejudicial.  
Therefore, VA's duty to notify the appellant has been 
satisfied, and no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
scheduling him for a physical examination, and by affording 
him the opportunity to give testimony at the RO in January 
1998.  It appears that all known and available records 
relevant to the issue on appeal have been obtained and are 
associated with the veteran's claims files, and the veteran 
does not appear to contend otherwise.  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the appellant under 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).


ORDER

Service connection for a heart condition is denied.  


REMAND

With regard to the claim for Meniere's disease with vertigo, 
the veteran asserts that he has Meniere's disease with 
vertigo due to exposure to rocket and mortar blasts during 
service in Vietnam.  See Veteran's notice of disagreement, 
received in August 2003.  His claim has been interpreted to 
include service connection on a secondary basis.  See April 
2004 statement of the case; 38 C.F.R. § 3.310 (2005); see 
also Allen v. Brown, 7 Vet. App. 439, 446 (1995) (holding 
that when aggravation of a veteran's non-service connected 
disability is proximately due to or the result of a service- 
connected disease or injury, it too shall be service 
connected).  

The post-service medical evidence includes a finding of 
"tinnitus, bilateral, with vertigo."  See February 1997 VA 
audiological examination report.  A VA audiological 
examination report, dated in January 2003, notes bilateral 
tinnitus, and "vertigo probably from early Meniere's 
disease."  Reports from St. Luke's Medical Center (SLMC), 
dated in 2004, contains an impression of abnormal dynamic 
posturography (CDP) study suggestive of visual and vestibular 
dysfunction.  The Board further notes that veteran has a 
complex medical history that includes hypertension, and that 
service connection is currently in effect for conditions that 
include bilateral hearing loss, and tinnitus.  

In summary, the veteran's most recent VA examination of his 
ears was in January 2003.  At that time, he was given an 
equivocal diagnosis of Meniere's disease.  Private treatment 
reports obtained subsequent to this examination report note 
results suggestive of visual and vestibular dysfunction.  
Therefore, it is not entirely clear whether the veteran has 
Meniere's disease, or some other separate disease entity 
resulting in vertigo, nor has an etiological opinion been 
obtained.  

VA's statutory duty to assist the veteran includes the duty 
to conduct a thorough and contemporaneous examination so that 
the evaluation of the claimed disability will be a fully 
informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  In this case, the Board has determined that on 
remand, the veteran should be afforded another VA ear 
examination to determine whether the veteran has Meniere's 
disease, or some other disease entity of the ears resulting 
in vertigo that is separate from his service connected 
bilateral hearing loss and tinnitus, and, if so, whether it 
was caused or aggravated by his service or a service-
connected condition.  

With regard to this issue of entitlement to a compensable 
rating for service-connected residuals of laceration of third 
finger, right hand, the most recent examination report of 
record is a VA examination report dated in June 1998.  It 
therefore appears that the disability in issue has not been 
examined for over seven years.  On remand, the veteran should 
be scheduled for another VA examination of his right third 
finger.  Green.  The Board further notes that the RO has 
evaluated this disability under 38 C.F.R. § 4.118, Diagnostic 
Code (DC) 7805, which provides that scars will be rated on 
limitation of function of the part affected.  Application of 
DC 7805 therefore requires consideration of the diagnostic 
codes pertaining to disability of the third (middle) finger.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5226 and 5229 (as 
effective prior to August 26, 2002, and thereafter); see also 
67 Fed. Reg. 48784-48787 (July 26, 2002); Kuzma v. Principi, 
341 F.3d 1327 (Fed. Cir. 2003).The RO's analysis should 
include a discussion of these diagnostic codes, as well as 
the old and revised skin regulations.  See 67 Fed. Reg. 
49,590 (July 31, 2002). 

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examinations and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claims.  38 
C.F.R. §§ 3.158 and 3.655 (2005).

With regard to the issue of entitlement to an effective date 
prior to October 14, 2003 for a 50 percent rating for 
service-connected migraines, in a February 2005 rating 
decision, the RO denied this claim.  In a letter, received in 
April 2005, the veteran expressed disagreement with this 
decision.  This letter is a timely notice of disagreement on 
the issue of entitlement to an effective date prior to 
November 10, 2003 for a 50 percent rating for service-
connected migraines.  See 38 C.F.R. § 20.201 (2005).  The RO 
has not issued a statement of the case on this issue, and no 
appeal has been perfected.  The Court has held that where a 
notice of disagreement has been filed with regard to an 
issue, and a statement of the case has not been issued, the 
appropriate Board action is to remand the issue to the RO for 
issuance of a statement of the case.  Manlincon v. West, 12 
Vet. App. 238 (1999).  The Board notes that the RO again 
denied this claim in December 2005 rating decision, and that 
the matter has been greatly complicated by a series of 
imprecisely worded letters from the veteran that take issue 
with a number of closely related issues.  However, the fact 
remains that a SOC has not been issued.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should issue the veteran and 
his representative a statement of the case 
specifically with regard to the issue of 
entitlement to an effective date prior to 
October 14, 2003 for a 50 percent rating 
for service-connected migraines.  The 
veteran should be informed of his appeal 
rights and of the actions necessary to 
perfect an appeal on this issue.  
Thereafter, this issue is to be returned 
to the Board only if an adequate and 
timely substantive appeal is filed.

2.  The RO should ask the appellant to 
provide the names and addresses of all 
medical care providers who have provided 
treatment for his vertigo/loss of balance 
symptoms, or his right third finger 
symptoms, since 2004.  After securing any 
necessary releases, the RO should obtain 
these records of treatment.  

3.  The RO should schedule the veteran for 
an ear disease examination in order to 
ascertain the nature and etiology of any 
current disability present.  The examiner 
should be notified that service connection 
is currently in effect for conditions that 
include bilateral hearing loss and 
tinnitus.  The examiner should be 
requested to determine whether veteran has 
Meniere's disease, or any other disease 
entity of the ears that results in vertigo 
and that is separate from his service-
connected bilateral hearing loss and 
tinnitus.  

a) If, and only if, the veteran has 
Meniere's disease, or a disease entity of 
the ears that causes vertigo (other than 
his service connected bilateral hearing 
loss and tinnitus), the examiner should 
express an opinion as to whether it is at 
least as likely as not (i.e., a likelihood 
of 50 percent or greater) that the 
veteran's Meniere's disease, or disease 
entity of the ears that causes vertigo, 
had its onset during service or is related 
to any in-service disease or injury.

b) The examiner should express an opinion 
as to whether it is at least as likely as 
not (i.e., a likelihood of 50 percent or 
greater) that Meniere's disease, or 
disease entity of the ears that causes 
vertigo, was caused or aggravated by 
service-connected bilateral hearing loss 
or tinnitus.

c) If the examiner cannot express either 
of the requested opinions, the examiner 
should explain the reasons therefor.  The 
claims folders must be made available to 
and reviewed by the examiner in 
conjunction with the scheduled 
examination.

4.  The veteran should be scheduled to 
undergo a VA examination to evaluate the 
severity of his service-connected 
residuals of laceration of third finger, 
right hand.  The claims folder must be 
made available to and be reviewed by the 
examiner in connection with the 
examination and the examiner should 
indicate in the examination report that 
the claims files were reviewed.  

The examiner should identify and describe 
in detail all residuals attributable to 
the veteran's service-connected residuals 
of laceration of third finger, right hand. 
The examiner should note whether there is 
any tenderness or pain on objective 
demonstration or any ulceration, and 
whether or not the scar is unstable, 
poorly nourished, superficial, deep, or 
causes any limitation of function or 
motion of the finger.  The examiner should 
also document the area of the scar in 
terms of square inches or centimeters.

The examiner should discuss the degree of 
severity and medical findings that 
specifically correspond to the criteria 
listed in the Rating Schedule for 
ankylosis of individual digits (Diagnostic 
Code 5226, as effective prior to August 
26, 2002, and thereafter) and limitation 
of motion of individual digits (Diagnostic 
Code 5229).  The examiner should provide 
range of motion findings, to include a 
measurement of the gap between the 
fingertip and the proximal transverse 
crease of the palm with the finger flexed 
to the extent possible or with extension 
limited by more than 30 degrees.  The 
examiner should further address the extent 
of functional impairment attributable to 
any reported pain.

5.  Thereafter, the RO should readjudicate 
the claims.  If either of the benefits 
sought on appeal remains denied, the 
appellant and the appellant's 
representative, if any, should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  

With regard to the claim for a compensable 
rating for residuals of a laceration to 
the right third finger, the RO should 
discuss the criteria listed in the VA 
Rating Schedule for ankylosis of 
individual digits (Diagnostic Code 5226 
(as in effect prior to August 26, 2002, 
and thereafter) and limitation of motion 
of individual digits (Diagnostic Code 
5229) (as in effect prior to August 26, 
2002, and thereafter), as well as the old 
and revised skin regulations.  See 67 Fed. 
Reg. 49,590 (July 31, 2002).

6.  If either of  the determinations 
remains unfavorable to the veteran, he 
should be provided with a supplemental 
statement of the case and be afforded an 
opportunity to respond before the case is 
returned to the Board for further review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


